Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to amendment filed on 05-12-2021. Claims 1, 4 and 6-9 have been amended and claims 3, 5, 11-13 and 16-20 have been canceled.  Claims 1, 2, 4, 6-10, 14 and 15 are pending.    

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

s 1, 2, 4, 6-10, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue et al. (US PAT. 8,848,937) in view of Venkatesh (US PAT. 7,039,197).
     Consider Claim 1, Inoue teaches an audio system, comprising sound management system that receives information about a rotation rate of at least one of an engine, a motor, a transmission, an axle, or a wheel and provides a sound management signal configured to enhance or to reduce at least one harmonic of the engine, motor, transmission, axle, or wheel(see figs. 1-3 and abstract),  
    a signal processor coupled to the sound management input system and configured to receive the sound management signal and provide at least one driver signal based at least in part upon the sound management signal(see fig. 1 and col. 4, line 30-col. 5, line 67); 
     an acoustic transducer(see fig. 1(18)) coupled to the signal processor and configured to receive the at least one driver signal and to convert the at least one driver signal into acoustic signals in a listening environment; 
     a microphone positioned in the listening environment to provide a microphone signal from the listening environment, the microphone signal including a noise component related to the acoustic signal produced by the acoustic transducer(see fig. 1 and col. 4, line 30-col. 5, line 67); and 
    a noise canceler coupled to the sound management system and the microphone to receive the sound management signal and the microphone signal, the noise canceler configured to reduce the noise component from the microphone signal (see figs. 1-8 and col. 6, line 4-col. 7, line 67); but Inoue does not explicitly teaches an echo 
   However, Venkatesh teaches an echo canceler coupled to the sound management system and the microphone to receive the sound management signal and the microphone signal, the echo canceler configured to reduce the echo component from the microphone signal(see figs. 18-28 and col.25, line 22-col.27, line 67).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Venkatesh  into the teaching of Inoue to provide a first active noise controller for generating a first canceling signal for a first noise type, a second active noise controller for generating a second canceling signal for a second noise type that is different from the first noise type, a mixer for mixing the first canceling signal and the second canceling signal into a mixed canceling signal, a canceling sound output unit for outputting a canceling sound based on the mixed canceling signal, and an amplitude suppressor for suppressing the amplitude of the second canceling signal depending on the amplitude of the first canceling signal.
    Consider Claims 2, 4 and 6,  Inoue as modified by  Venkatesh teaches the audio system wherein the echo canceler comprises an adaptive filter configured to filter the sound management signal and to provide an estimated echo signal, and a combiner configured to combine the microphone signal and the estimated echo signal to reduce the echo component from the microphone signal (In Venkatesh, see figs. 18-28 and col.25, line 22-col.27, line 67); and the audio system further comprising an automobile, 
      Consider Claims 7 and 8,  Inoue as modified by  Venkatesh teaches the audio system wherein the microphone comprises a plurality of microphones and the microphone signal being a combination of microphone signals from the plurality of microphones (In Venkatesh, see figs.2, 18-28 and col.25, line 22-col.27, line 67); and the audio system  comprises further comprising an array processor configured to apply array processing to the plurality of individual microphone signals to provide an enhanced acoustic response of the microphone signal in a direction of a user position in the listening environment(In Venkatesh, see figs. 2, 18-28 and col.25, line 22-col.27, line 67).
      Consider Claim 9, Inoue teaches a method of providing a voice audio signal from a user in an acoustic environment(see fig. 1), the method comprising:
receiving a sound management signal from a sound management system, the sound management system receiving information about a rotation rate of at least one of an engine, a motor, a transmission, an axle, or a wheel and providing the sound 
converting the driver signal, by an acoustic transducer, into an acoustic signal in the acoustic environment(see fig. 1 and col. 4, line 30-col. 5, line 67)
    receiving a microphone signal representative of the acoustic environment, including the user’s voice audio signal and including an echo component related to the acoustic signal(see fig. 1 and col. 4, line 30-col. 5, line 67); filtering the sound management signal to provide an estimated noise signal; combining the estimated echo signal with the microphone signal to reduce the noise component from the microphone signal to provide an estimated voice signal; and providing the estimated voice signal to a voice processing system (see figs. 1-8 and col. 6, line 4-col. 7, line 67); but Inoue does not explicitly teaches an echo component related to the acoustic signal; filtering the sound management signal to provide an estimated echo signal; combining the estimated echo signal with the microphone signal to reduce the echo component from the microphone signal to provide an estimated voice signal; and providing the estimated voice signal to a voice processing system.
   However, Venkatesh teaches receiving a microphone signal representative of the acoustic environment, including the user’s voice audio signal and including an echo component related to the acoustic signal; filtering the sound management signal to provide an estimated echo signal; combining the estimated echo signal with the microphone signal to reduce the echo component from the microphone signal to 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Venkatesh  into the teaching of Inoue to provide a first active noise controller for generating a first canceling signal for a first noise type, a second active noise controller for generating a second canceling signal for a second noise type that is different from the first noise type, a mixer for mixing the first canceling signal and the second canceling signal into a mixed canceling signal, a canceling sound output unit for outputting a canceling sound based on the mixed canceling signal, and an amplitude suppressor for suppressing the amplitude of the second canceling signal depending on the amplitude of the first canceling signal.
      Consider Claims 10, 14 and 15, Inoue as modified by  Venkatesh teaches
the method wherein filtering the sound management signal comprises filtering the sound management signal by an adaptive filter(In Venkatesh, see figs. 2, 18-28 and col.25, line 22-col.27, line 67); and the method further comprising receiving a program content signal, and wherein processing the sound management signal to provide a driver signal comprises processing the sound management signal and the program content signal to provide the driver signal, and filtering the sound management signal to provide an estimated echo signal comprises filtering the sound management signal and the program content signal to provide the estimated echo signal(In Venkatesh, see figs. 2, 13, 18-28 and col.25, line 22-col.27, line 67); and the method further comprising array processing a plurality of individual microphone signals to generate . 
 
Response to Arguments
7.  Applicant’s arguments with respect to claims 1, 2, 4, 6-10, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                                 Conclusion
8.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Stokes, III et al. (US PAT. 7,925,007) and Makino et al. (US PAT. .

10.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 02-01-2022